DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 28 April 2021. Claim(s) 1-12 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 28 April 2021 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by foreign document CN 106762854 to Fu et al. cited on the information disclosure statement dated 28 April 2021 (hereinafter “FU”).

(A) Regarding Claim 1:
	FU discloses:
A multistage centrifugal pump for conveying a fluid, comprising: 
a pump housing with an inlet and an outlet for the fluid (Fig. 1, with the inlet being designated as 1); 
two first stage impellers and a last stage impeller (Fig. 1, seen in the center) configured to convey the fluid from the inlet to the outlet; and 
a shaft configured to rotate each impeller about an axial direction (Fig. 1, seen extending through the pump impellers and housing), each impeller comprising a suction side to receive the fluid and a discharge side to discharge the fluid (i.e. the sides of the impeller communicated with the inlet and outlet, respectively), the last stage impeller configured as a double suction impeller, having a first suction side and a second suction side (Fig. 1, with the double suction impeller inlets facing the first stage impeller outlets), and the last stage impeller arranged between the two first stage impellers with respect to the axial direction, each impeller of the two first stage impellers arranged with the suction side of a respective first stage impeller facing one of the first and the second suction sides of the last stage impeller (Fig. 1, wherein the first stage impellers are each a double suction arrangement with there being two suction sides and one of the two suction sides is necessarily facing the second stage impeller).

	(B) Regarding Claim 2:
		FU further discloses:
The suction side of each impeller of the first stage impellers is in fluid communication with the inlet by a suction line (Fig. 1, 1), with each suction line arranged within the pump housing (i.e. the impellers necessarily communicate with the suction line (1) so at least part of the suction line is inherently arranged within the pump housing; and, furthermore,  the pump housing extends outward to form the suction line, i.e. see the dashed lines of Fig. 1 which indicate the pump housing is not only a cylindrical shape, but also has the inlets and outlets extending outward).

(C) Regarding Claim 4:
		FU further discloses:
Two crossover lines (Fig. 1, i.e. see the channels between the impellers generally associated with element designated as numeral 7), each of the two crossover lines connecting the discharge side of one of the first stage impellers with one of the first and the second suction sides of the last stage impeller.

(D) Regarding Claim 12:
		FU further discloses:
The multistage centrifugal pump is a between-bearing pump (Fig. 1).



Claim(s) 1-2, 4-9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by foreign document CN 206035832 to Chen et al. (hereinafter “CHEN”).

(A) Regarding Claim 1:
	CHEN discloses:
A multistage centrifugal pump for conveying a fluid, comprising: 
a pump housing with an inlet and an outlet for the fluid (see Figure, wherein the inlets are seen first and last in the axial direction with the outlet being in the center);
 two first stage impellers and a last stage impeller configured to convey the fluid from the inlet to the outlet (wherein the first stage impellers are double suction impellers and positioned first and last in the axial direction and the last stage impeller is also a double suction impeller positioned in the center); and 
a shaft configured to rotate each impeller about an axial direction, each impeller comprising a suction side to receive the fluid and a discharge side to discharge the fluid (i.e. each is communicated with inlet and outlet lines), the last stage impeller configured as a double suction impeller, having a first suction side and a second suction side, and the last stage impeller arranged between the two first stage impellers with respect to the axial direction, each impeller of the two first stage impellers arranged with the suction side of a respective first stage impeller facing one of the first and the second suction sides of the last stage impeller (see the figure, wherein the first stage impellers are each a double suction arrangement with there being two suction sides and one of the two suction sides is necessarily facing the second stage impeller).

	(B) Regarding Claim 2:
		CHEN further discloses:
The suction side of each impeller of the first stage impellers is in fluid communication with the inlet by a suction line, with each suction line arranged within the pump housing (i.e. the impellers necessarily communicate with the suction line (1) so at least part of the suction line is inherently arranged within the pump housing; and, furthermore,  the pump housing extends outward to form the suction line, i.e. see the dashed lines of Fig. 1 which indicate the pump housing is not only a cylindrical shape, but also has the inlets and outlets extending outward).

(C) Regarding Claim 4:
		CHEN further discloses:
Two crossover lines (see the figure, wherein the lines are leading to intermediate impellers between the first stage impellers and the last stage impeller), each of the two crossover lines connecting the discharge side of one of the first stage impellers with one of the first and the second suction sides of the last stage impeller.

(D) Regarding Claim 5:
		CHEN further discloses:
A first set of impellers and a second set of impellers (see the figure, wherein there are set of impellers on each axial side of the center last stage impeller), wherein each set of the first and second sets of impellers comprises one of the first stage impellers, and the first set of impellers or the second set of impellers comprises at least one intermediate stage impeller (the figure shows that each set includes an intermediate impeller).

(E) Regarding Claim 6:
		CHEN further discloses:
Each of the first set of impellers and the second set of impellers comprises an intermediate stage impeller (see the figure).

(F) Regarding Claim 7:
		CHEN further discloses:
The first set of impellers and the second set of impellers are configured in a back-to-back arrangement (see the figure).

(G) Regarding Claim 8:
		CHEN further discloses:
The first set of impellers and the second set of impellers comprise the same number of impellers (see the figure).

(H) Regarding Claim 9:
		CHEN further discloses:
Two crossover lines (see the figure, wherein the lines are leading to intermediate impellers between the first stage impellers and the last stage impeller), each of the two cross over lines connecting the discharge side of one of the intermediate stage impellers with one of the first and the second suction sides of the last stage impeller.

(I) Regarding Claim 12:
		CHEN further discloses:
The multistage centrifugal pump is a between-bearing pump (see the figure).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over FU, as applied to claim 1 above, and further in view of CHEN.

(A) Regarding Claim 5:
	FU teaches:
A first set of impellers and a second set of impellers (Fig. 1, with a set of impellers on each side of the central last stage impeller).
However, the difference(s) between FU and the claimed invention is that FU does not explicitly teach the first set or the second set comprises at least one intermediate stage impeller.
	CHEN teaches:
A first set of impellers and a second set of impellers (see the figure, wherein there are set of impellers on each axial side of the center last stage impeller), wherein each set of the first and second sets of impellers comprises one of the first stage impellers, and the first set of impellers or the second set of impellers comprises at least one intermediate stage impeller (the figure shows that each set includes an intermediate impeller).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the multistage pump of FU to include intermediate stage impellers, as taught by CHEN, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 VI-B) and thereby achieve the predictable result of an increase in the pressure rise across the pump for a desired outlet pressure of the working fluid.
	
	(B) Regarding Claim 6:
		FU as modified by CHEN further teaches:
Each of the first set of impellers and the second set of impellers comprises an intermediate stage impeller (see CHEN Figure).
	
(C) Regarding Claim 7:
		FU as modified by CHEN further teaches:
The first set of impellers and the second set of impellers are configured in a back-to-back arrangement (FU Fig. 1).

(D) Regarding Claim 8:
		FU as modified by CHEN further teaches:
The first set of impellers and the second set of impellers comprise the same number of impellers (CHEN Figure, i.e. each set of impellers comprises an intermediate stage).

(E) Regarding Claim 9:
		FU as modified by CHEN further teaches:
Two crossover lines (see FU Fig. 1, wherein the lines are leading to intermediate impellers between the first stage impellers and the last stage impeller), each of the two crossover lines connecting the discharge side of one of the first stage impellers with one of the first and the second suction sides of the last stage impeller.



Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over FU in view of CHEN, as applied to claim 9 above, and further in view of foreign document DE 103210013 to Sulzer AG submitted with the information disclosure statement dated 28 April 2021 (hereinafter “SULZER AG”).

(A) Regarding Claims 10 and 11:
	Modified FU teaches:
Two crossover lines (see Fig. 1, wherein the lines are leading to intermediate impellers between the first stage impellers and the last stage impeller), each of the two crossover lines connecting the discharge side of one of the first stage impellers with one of the first and the second suction sides of the last stage impeller.
However, the difference(s) between modified FU and the claimed invention is that modified FU does not explicitly teach the cross over lines are arranged outside the pump housing.
	SULZER AG teaches:
A multistage pump formed by modular parts such that cross over lines (3, Fig. 1) are arranged in a radially outward part that is separate to and mounted to the pump housing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the multistage pump of FU to have modular parts with cross over lines arranged outside the pump housing, as taught by SULZER AG, in order to have the components as axially movable and sealed against one another and thereby achieve the predictable result of reducing the axial compressive forces acting on the pump housing and cover(s) (see English translation paragraph 004).

	

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN, as applied to claim 9 above, and further in view of SULZER.

(A) Regarding Claims 10-11:
	CHEN teaches:
Two crossover lines (see the figure, wherein the lines are leading to intermediate impellers between the first stage impellers and the last stage impeller), each of the two crossover lines connecting the discharge side of one of the first stage impellers with one of the first and the second suction sides of the last stage impeller.
However, the difference(s) between modified FU and the claimed invention is that modified FU does not explicitly teach the cross over lines are arranged outside the pump housing.
	SULZER AG teaches:
A multistage pump formed by modular parts such that cross over lines (3, Fig. 1) are arranged in a radially outward part that is separate to and mounted to the pump housing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the multistage pump of CHEN to have modular parts with cross over lines arranged outside the pump housing, as taught by SULZER AG, in order to have the components as axially movable and sealed against one another and thereby achieve the predictable result of reducing the axial compressive forces acting on the pump housing and cover(s) (see English translation paragraph 004).

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: CN 208950881 to LI et al. teaches three impellers with first stage single suction and last stage double suction. CN 203532269 to Huang et al. and US 955,168 to Jones teach multistage pump with last stage double suction. US 2,219,098 to Dorer teaches multistage pump with first stage single impeller and multiple downstream double suction impellers.

Allowable Subject Matter
Claim(s) is/are 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

(A) Regarding Claim(s) 3:
Claim(s) 3 is/are deemed novel and nonobvious over the cited art due to the inclusion of the limitation “the first two impellers are configured as single suction impellers” which, in combination with the other requirements of the claim(s), is neither taught nor suggested by the cited prior art as a whole, either alone or in combination. Specifically, the cited art teaches the first stage impellers are double suction impellers or, if the first stage impellers are single suction impellers as is the case with CN 208950881, the single suction impellers have suction sides facing away from the last stage impeller.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745